Citation Nr: 1815575	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a rating reduction from 40 percent to 10 percent, effective June 1, 2013, for degenerative joint disease with patellofemoral pain syndrome and chondromalacia, status post right knee arthroscopy (previously shown under Diagnostic Code 5257) was proper.

2.  Entitlement to a rating in excess of 40 percent for degenerative joint disease with patellofemoral pain syndrome and chondromalacia, status post right knee arthroscopy (previously shown under Diagnostic Code 5257).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1995 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a Board hearing.  See VA Form 9 of June 2014.  A Board videoconference hearing was scheduled to be held at the St. Louis RO on September 6, 2017, and the Veteran was so notified by a letter of July 2017.  On September 5, 2017, the Veteran's representative informed VA that the Veteran would not attend the Board hearing due to "financial reasons."  An appellate brief of February 2018 reiterated that the Veteran had been unable to attend the hearing due to "financial restrictions."  To date, no detail has been provided as to the Veteran's financial situation as it relates to a Board hearing, and the Veteran has not requested a rescheduled hearing.  Accordingly, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. §§ 20.700(a), 20.704(d) (2017).

The issue of entitlement to a rating in excess of 40 percent for degenerative joint disease with patellofemoral pain syndrome and chondromalacia, status post right knee arthroscopy (previously shown under Diagnostic Code 5257) is addressed in the REMAND portion of the decision below and REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability did not materially improve under the ordinary conditions of daily life and work from June 1, 2013.




CONCLUSION OF LAW

The reduction from 40 percent to 10 percent for degenerative joint disease with patellofemoral pain syndrome and chondromalacia, status post right knee arthroscopy (previously shown under Diagnostic Code 5257) was improper; the criteria for restoration of a 40 percent rating, from June 1, 2013, for degenerative joint disease with patellofemoral pain syndrome and chondromalacia, status post right knee arthroscopy (previously shown under Diagnostic Code 5257) have been met.  38 U.S.C. §§ 1154(a), 1155 (2012); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.2, 4.3, 4.7, 4.10, 4.13 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was granted service connection for a right knee disability by a rating decision of September 1996.  A claim for rating increase was filed in December 2008, and a rating decision of March 2009 increased the rating from 20 percent to 40 percent, with an effective date of December 10, 2008.

In September 2011, the Veteran filed a claim for rating increase.  A May 2012 rating decision proposed to reduce the right knee rating from 40 percent to 10 percent.  A March 2013 rating decision made the latter reduction, and the Veteran has appealed.  See notice of disagreement of April 2013; VA Form 9 of June 2014.  This case involves both the rating reduction issue and the issue of entitlement to an increased rating.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability actually improved.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Generally, 38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence and after certain procedural guidelines have been followed.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for it.  A veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  See 38 C.F.R. §§ 3.105(e), (i)(2)(i) (2017).  In June 2012, the Veteran received a 60-day notice of a proposed reduction in the assigned rating for the disability.  See notice of June 2012.

Certain procedural protections apply to stabilized disability ratings that "have continued for long periods at the same level (5 years or more)."  See 38 C.F.R. § 3.344(c) (2017).  The use of parentheses in 38 C.F.R. § 3.344(c) suggests that the five-year time frame is a guideline, not a mandatory minimum time period.  See Lehman v. Derwinski, 1 Vet. App. 339 (1991).  At the time of the RO's March 2013 rating decision, the Veteran's 40 percent evaluation for the right knee had been in effect for approximately four years and three months.

Several general regulations apply to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  VA rating reductions, as with all VA rating decisions, must be based upon review of the entire history of a veteran's disability.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction is not proper unless a veteran's disability shows actual improvement in the ability to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014).  The evidence must reflect an actual change in a veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  See 38 C.F.R. § 4.13 (2017).  It must be determined that any such improvement also reflects an improvement in a veteran's ability to function under ordinary conditions of life and work.  See 38 C.F.R. §§ 3.344(c), 4.2, 4.10 (2017).

Given the above criteria, the Board finds that the rating reduction in this case was improper.  The March 2013 rating reduction was made mainly on the basis of VA examination reports of September 2010 and July 2013, which found no instability of the joint.  A 10 percent rating was assigned based on painful motion of the knee and x-ray evidence of degenerative arthritis with limitation of joint motion.  The March 2013 rating decision did not discuss, and the evidence does not establish, an improvement in the Veteran's right-knee disability under the ordinary conditions of daily life and work.

For example, the Veteran reported to the VA examiners such right-knee symptoms as giving way, locking, fatigability, and daily, moderate/severe flare-ups of pain, stiffness, and swelling.  The September 2010 VA examiner found that the Veteran's disability markedly limits ambulatory activity.  The July 2013 VA examination report found that the physical limitations of the Veteran's knee disability limit the type of physical labor that he can perform and that he was forced to quit his trade as a carpet installer three years previously.  In addition, a June 2017 VA examination report (not considered by the RO) determined that the Veteran must avoid repetitive walking inclines/declines and stairs and that he is unable to tolerate prolonged standing or walking.

The September 2010 VA examination report indicated some improvement over the findings that warranted the award of a 40-percent evaluation in March 2009.  On the whole, however, the evidence of record does not show improvement in the Veteran's ability to function under the ordinary conditions of life and work, and the RO made no such finding.  Therefore the March 2013 reduction was improper, and the 40 percent rating for the Veteran's right knee disability will be restored effective the date of the reduction, June 1, 2013.







ORDER

Subject to the law and regulations governing payment of monetary benefits, the 40 percent rating for degenerative joint disease with patellofemoral pain syndrome and chondromalacia, status post right knee arthroscopy (previously shown under Diagnostic Code 5257) is restored effective June 1, 2013.


REMAND

In September 2011, the Veteran filed a claim for rating increase with respect to this right knee disability.  A May 2012 rating decision proposed to reduce the right knee rating from 40 percent to 10 percent.  A March 2013 rating decision effectuated the latter reduction, and the Veteran appealed.  See notice of disagreement of April 2013; VA Form 9 of June 2014.

This matter was certified to the Board in November 2014.  In June 2017, after the transfer of records to the Board, new evidence was received by the agency of original jurisdiction.  Specifically, the Veteran underwent a VA examination of the knees in June 2017.  As the Veteran points out, to date no SSOC has been issued with respect to the June 2017 VA examination report.  See appellate brief of February 2018.

When the AOJ receives additional evidence after a claimant's records are transferred to the Board for appellate consideration, the evidence must be forwarded to the Board if it has a bearing on the appellate issue.  See 38 C.F.R. § 19.37(b) (2017).  The June 2017 VA examination report has a bearing on the issue of an increased rating for disability of the right knee.  As this evidence is in the Veteran's electronic claims folder, it has effectively been forwarded to the Board.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  See 38 C.F.R. § 19.37(b) (2017).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the appellant following certification of an appeal to the Board must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  There is an automatic waiver of initial AOJ review if the claimant submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013.  See 38 U.S.C. § 7105(e) (2012); see also VA Fast Letter 14-02 (May 2, 2014).

The Veteran's substantive appeal was received in June 2014.  Because the June 2017 VA examination report (although new evidence) was not submitted by the Veteran, and the Veteran has not waived the procedural right of initial AOJ review, the increased-rating issue will be remanded so that the June 2017 VA examination report may be appropriately addressed in a supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1. Review all evidence, including the June 2017 VA examination report for the knees, added to the electronic file since the April 2014 statement of the case relating to the rating of the right knee disability.  After undertaking any additional development which may be necessary, including if necessary a VA medical opinion or VA examination, readjudicate the issue of entitlement to an increased rating for right-knee disability.  Ratings for any indicated periods of convalescence and/or hospitalization should be expressly considered.

2. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the required opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


